DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7. 9 & 12-15 of copending Application No. 17/155,179. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of Application 15/502,074,674 teaches a tire with a tread wear sensor plug, comprising: the tire including: a pair of sidewalls, each one of which extends radially outwardly from a respective bead area to a ground-contacting tread; and the tread being formed with a plurality of tread elements and a radially outer surface; a sensor unit being mounted to the tire, the sensor unit including a pair of electrical contacts; the tread wear sensor plug including: a cylindrical projection extending through an opening formed in a selected one of the tread elements; a flange; and a wire including proximal ends disposed in the flange and a distal end near a radially outer surface of the projection; an electrical circuit being formed by each proximal end of the wire electrically contacting a respective one of the sensor unit electrical contacts, whereby when the selected one of the tread elements and the cylindrical projection wear down to the distal end of the wire, the distal end of the wire breaks, thereby breaking the electrical circuit; and a notice being transmitted by the sensor unit when the electrical circuit has broken and claims 1 & 12 of copending Application No. 17/155,179 teaches an integrate tread wear sensor and tire pressure monitoring system sensor unit container for a tire including: a tread wear sensor plug, the tread wear sensor plug including: a cylindrical projection extending through an opening formed in a selected tread element of the tire; a flange extending outwardly from the projection, the flange including a contact surface being mounted to an innerliner of the tire; and a conductive wire disposed in the tread wear sensor plug, the wire including proximal ends disposed in the flange and a distal end disposed near a radially outer surface of the projection; and a sensor container, the sensor container including: a wall extending radially from the flange of the tread wear sensor plug, the wall terminating in a lip; and a container cavity defined by the flange, the wall, and the lip, the cavity receiving a tire pressure monitoring system sensor and wherein the notice is transmitted to a remote processor.
Claim 2 of Application 15/977,674 and claim 5 of copending Application No. 17/155,179 teaches wherein the radially outer surface of the projection is flush with a radially outer surface of the selected one of the tread elements.
Claim 3 of Application 15/977,674 and claim 6 of copending Application No. 17/155,179 teaches wherein the distal end of the wire is disposed at a set distance below the radially outer surface of the projection, the distance corresponding to a minimum recommended tread depth.
Claim 4 of Application 15/977,674 and claim 6 of copending Application No. 17/155,179 teaches wherein the sensor unit is mounted to the tire using a container, the container receiving the sensor unit and being attached to an innerliner of the tire by an adhesive.
Claim 5 of Application 15/977,674 and claim 3 of copending Application No. 17/155,179 teaches wherein the container is formed with a sensor unit opening for removable mounting of the sensor unit to the tire.
Claim 6 of Application 15/977,674 and claim 4 of copending Application No. 17/155,179 teaches wherein the container is formed of a flexible material and includes a wall and a lip which flex to allow insertion and removal of the sensor unit.
Claim 10 of Application 15/977,674 and claim 7 of copending Application No. 17/155,179 teaches wherein the projection is formed of a material that includes mechanical properties which are similar to mechanical properties of a material of the tread.
Claim 11 of Application 15/977,674 and claim 13 of copending Application No. 17/155,179 teaches wherein the sensor unit includes an antenna for wirelessly transmitting the notice to a remote processor.
Claim 12 of Application 15/977,674 and claim 14 of copending Application No. 17/155,179 teaches wherein the remote processor is integrated into at least one of a vehicle electronic control unit, a CAN bus, and a cloud-based server.
Claim 13 of Application 15/977,674 and claim 15 of copending Application No. 17/155,179 teaches wherein the tread wear sensor plug further comprises multiple wires, wherein each wire includes a distal end that is spaced apart from the other wires.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The Examiner disagrees with the proposed lack of novelty of the instant application according to the Written Opinion of the European Patent Office Application No. 21211350.0 – 1012 filed on 05/18/2018.  
Furthermore, in the Examiner’s opinion in regards to claim 1, Orlewski (US 20140365069 A1) teaches a tread wear sensor plug (24, 26 & 28), comprising: the tire (12) including: a pair of sidewalls, each one of which extends radially outwardly from a respective bead area to a ground-contacting tread (14) (Paragraph 0039); and the tread (14) being formed with a plurality of tread elements (16, i.e. tread rows) and a radially outer surface (Paragraph 0039); a sensor unit (74, i.e. housing) being mounted to the tire (12), the sensor unit (74) including a pair of electrical contacts (82, 84) and a cylindrical projection (78, 80, i.e. leads) extending through an opening formed in a selected one of the tread elements (16) (Paragraph 0047; Figure 9).
However Orlewski does not teach the structural limitations of the tread wear sensor plug further comprising an electrical circuit being formed by each proximal end of the wire electrically contacting a respective one of the sensor unit electrical contacts whereby when the selected one of the tread elements and the cylindrical projection wear down to the distal end of the wire wherein the distal end of the wire breaks thereby breaking the electrical circuit, and a notice being transmitted by the sensor unit when the electrical circuit has broken in combination with the remaining limitations of independent claim 1 upon overcoming the rejection based on the ground of nonstatutory double patenting.  The remaining claims are allowed due to their dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fuhara et al (US 20220088972 A1) - A tire disclosed herein can include: a tread portion having a continuous ground-contact surface along an outer peripheral surface of the tire in a circumferential direction; a first magnetic body disposed at a predetermined position in the tread portion; a magnetic sensor disposed radially inward of the first magnetic body; and a second magnetic body disposed closer to the magnetic sensor than the first magnetic body is. At a position where the magnetic sensor is disposed, a direction of a magnetic force line emitted by the first magnetic body and a direction of a magnetic force line emitted by the second magnetic body can be different from each other.
Setokawa et al (US 20190359010 A1) - An object of the present invention is to provide a technology for measuring wear of a pneumatic tire capable of grasping the wear state of a tire accurately at all time by constantly and accurately measuring the strength of a magnetic field changed by wear.
Robert (US 7334462 B2) - The present invention concerns a method of detecting when a tire reaches one or more predetermined wear thresholds, which may be detected when the tire is stopped or while running. The invention also concerns a detection unit intended to be incorporated in such a tire for implementing this method, a tread pattern element for such a tire comprising this unit, a tire tread provided with this unit, and a tire comprising this tread. The invention also comprises a system of implementing this method comprising this unit, a tire/wheel assembly for a motor vehicle and such a vehicle comprising this system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179. The examiner can normally be reached M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.J/           Examiner, Art Unit 2855   


/ANDRE J ALLEN/           Primary Examiner, Art Unit 2855